t c summary opinion united_states tax_court henry moses and denise gilmore-moses petitioners v commissioner of internal revenue respondent docket no 9873-10s filed date henry moses and denise gilmore-moses pro sese brian a pfeifer for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the 1section references other than to sec_7463 are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the continued petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in florida petitioners are and were at all times relevant married to each other they filed a timely joint federal_income_tax return for each year in issue both returns were prepared by a paid federal_income_tax return preparer their return includes a schedule a itemized_deductions a schedule c profit or loss from business relating to defiant records records and a schedule c relating to continued tax_court rules_of_practice and procedure aspiring travel agency travel their return also includes a schedule c relating to records and a schedule c relating to travel the schedules c relating to records and travel for and are hereinafter referred to as schedules c the issues for decision are whether for petitioners are entitled to certain deductions claimed on the schedule a whether petitioners are entitled to certain deductions claimed on the schedules c and whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue during the years in issue petitioners were both employed as sanitation truck drivers petitioners’ employers provided the sanitation trucks and other necessary equipment henry moses worked for the city of north bay village florida denise gilmore-moses worked for the city of south miami florida neither petitioner was required to travel away from home as an employee of either of the above-referenced cities from time to time during the years in issue each petitioner purchased fuel at his or her expense for his or her sanitation truck both could have been reimbursed for doing so by their respective employers if they had requested reimbursement on the schedule a included with their return petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction relating to their respective employments as sanitation truck drivers they also claimed deductions for medical_expenses and charitable_contributions on the schedule a in addition to their employment as sanitation truck drivers each petitioner was the sole_proprietor of a business according to the schedules c both businesses were conducted from petitioners’ residence income and deductions relating to the sole proprietorships are shown on the schedules c in the notice respondent disallowed the entire unreimbursed employee_business_expense deduction claimed on the schedule a disallowed a portion of the medical_expense_deduction claimed on the schedule a disallowed a portion of the charitable_contribution_deduction claimed on the schedule a disallowed most of the deductions claimed on the schedules c and imposed a sec_2according to a form_2106 employee business_expenses for each petitioner included with petitioners’ return the amount includes vehicle expenses parking fees and tolls other unspecified business_expenses and expenses for meals and entertainment 3actually no income is shown for either business for for the schedule c for records shows dollar_figure of income but no income is reported on travel’s schedule c respondent allowed some of the deductions claimed on the schedules c but disallowed most for lack of substantiation and or technical reasons a accuracy-related_penalty for each year in issue other adjustments made in the notice are computational and will not be addressed in this summary opinion i disallowed deductions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory 4according to the notice petitioners are not entitled to the recovery rebate credit for because of other adjustments made in the notice otherwise the record is incomplete on the point 5petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs both petitioners testified at trial simply put their testimonies lead to the inescapable conclusion that the deductions here in dispute are little more than numbers shown on their returns neither petitioner could explain how the amounts shown for the disputed deductions were computed or why the expense to which a particular deduction relates is deductible both blamed their return preparer for any overstated or improper deductions equally as problematic for petitioners is their failure to substantiate any of the deductions here in dispute according to petitioners their records were stolen from their home during a robbery in situations where the taxpayer’s records are unavailable through no fault of the taxpayer the court expects the taxpayer to make some attempt to reconstruct those records see gizzi v commissioner 6petitioners’ exhibits include bank records and two ledgers the bank records show numerous transactions and the ledgers show various amounts expended on various dates throughout the years in issue the relationship between the information contained in these exhibits and the deductions here in dispute is less than clear t c petitioners made no such effort even though for example it would seem that substantiation for the medical_expense_deduction here in dispute would have been readily available from the provider s of the medical services to which the deduction relates petitioners could not explain many of the disallowed deductions and they failed to properly substantiate any of them respondent’s disallowances of the many deductions here in dispute are sustained ii accuracy-related_penalties for each year in issue respondent imposed a sec_6662 accuracy-related_penalty that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax required to be shown on the taxpayer’s return that among other grounds is attributable to a substantial_understatement_of_income_tax the underpayment_of_tax required to be shown on petitioners’ return for each year and the understatement of income_tax equal the deficiency see sec_6211 sec_6662 sec_6664 because the understatement of income_tax exceeds dollar_figure for each year in issue it is a substantial_understatement_of_income_tax sufficient to support the imposition of a sec_6662 accuracy-related_penalty see sec_6662 that being so respondent has met his burden of production with respect to the penalty see sec_7491 nevertheless if it is shown that petitioners acted in good_faith and there is reasonable_cause for the underpayment_of_tax for each year then the sec_6662 accuracy-related_penalty is not applicable for any of those years see sec_6664 116_tc_438 according to petitioners they relied upon their return preparer for advice regarding the types and amounts of expenses that could be deducted according to petitioners their return preparer is responsible for any improper or overstated deduction reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 reliance on a tax professional however is not an absolute defense but merely a factor to be considered 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 the taxpayer claiming good-faith reliance on a competent adviser must demonstrate that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners did not call their tax_return_preparer as a witness there is no evidence in the record as to the advice their tax_return_preparer might have given them no evidence to support a determination that petitioners acted reasonably or in good_faith in relying upon any such advice no evidence as to their tax_return preparer’s qualifications no evidence that petitioners disclosed to their tax_return_preparer all relevant facts and circumstances and no evidence that the advice was based on reasonable factual or legal assumptions in short petitioners have failed to establish that they acted in good_faith with respect to the underpayment_of_tax required to be shown on their return for each year in issue they are liable for a sec_6662 accuracy-related_penalty for each year in issue to reflect the foregoing decision will be entered under rule to allow the parties to reflect the proper treatment of the recovery rebate credit
